Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

-- Claims 6 and 14 are rejoined. –

-- 1. (Currently Amended) A linear compressor provided to an electronic device, the linear compressor comprising: 
a cylinder that defines at least one groove; 
a piston configured to reciprocate within the cylinder; 
a motor configured to generate a driving force and to drive the piston to reciprocate within the cylinder; 
an inverter configured to perform a switching operation and to transmit electric power to the motor; and 
a controller configured to receive temperature information related to a temperature of the linear compressor from the electronic device and to control the inverter to preheat the motor based on the temperature information, wherein the controller is configured to, based on activation of the electronic device, control a preheating operation of the motor to increase the temperature of the linear compressor in a state in which the piston is stopped,
wherein the controller is further configured to, in response to a control command for starting operation of the linear compressor, determine whether or not to preheat the motor based on the temperature information that is received within a predetermined period of time elapsed from a time instant corresponding to generation of the control command. –

-- 2 (Cancelled) --

-- 3. (Amended) The linear compressor of claim 1, wherein the controller is further configured to control the inverter to allow a DC current having a predetermined magnitude to flow through the motor to thereby preheat the motor. –

-- 7. (Currently Amended) The linear compressor of claim 1, wherein the controller is further configured to control the inverter to allow an AC current having a frequency greater than a preset reference frequency to flow through the motor to thereby preheat the motor. --

-- 8. (Currently Amended) The linear compressor of claim 1, wherein the temperature information comprises a temperature value related to a location of the electronic device, and

wherein the controller is further configured to compare the temperature value to a preset reference temperature and to perform the preheating operation of the motor based on a comparison result of the temperature value to the preset reference temperature. –

-- 16. (Amended) The linear compressor of claim 1, wherein the controller is further configured to, based on a completion of preheating of the motor, control the inverter to allow the piston to reciprocate within the cylinder according to an operation mode of the electronic device. --


Allowable Subject Matter
Claims 1, 3-10, and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 requires a linear compressor as claimed, and further requires a control command for starting the compressor; wherein the temperature information received from an electronic device and related to a compressor temperature that is relied upon to determine a preheating operation, is received within a predetermined period of time starting at the instant of the control command such that determination of a preheat start is made.
The closest prior art to McSweeney (8374125) and Buse (20120056571) do not teach a control command, and a time period from said control command during which temperature information is received. At most, McSweeney teaches a time duration (i.e. 30 minutes) between preheating processes (C. 8 Line 66 through C. 9 Line 3).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746                                                                                                                                                                                                        M